DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: It appears line 5 should end in a semi-colon.
Line 13 recites “said desired drive assembly”, it appears this should recite “said drive assembly”. 
Regarding claim 9: It appears line 5 should end in a semi-colon. 
The third to last line recites “an”, it appears this should recite “and”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) 
Regarding claims 12-14: Claims 12 and 13 repeat limitations already recited in claim 9. Claim 14 is rejected due to its dependency on claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (“Morris”; US 2016/0369609), in view of Glass (US 2019/0154020).
Regarding claim 1: Morris discloses power provision system comprising: 
a cabinet (402, Fig. 4); 
one or more transformers (in 112, 106, Fig. 3, paragraphs 0044-0045); 
a drive assembly (104); 

a lighting panel (106); and 
a cooling system (paragraph 0065); 
wherein: 
said cabinet houses said one or more transformers, said drive assembly, said motor control center, said lighting panel and said cooling system (paragraph 0057); 
at least one said transformer accepts electrical power comprising an input voltage and steps down and/or steps up said input voltage to provide electrical power at desired voltages to said desired drive assembly, said motor control center, and said lighting panel (paragraph 0044-0045); 
said drive assembly utilizes said electrical power supplied thereto to provide electrical power to a motor (Fig. 12, paragraph 0097); 
said lighting panel is adapted and configured to utilize said electrical power supplied thereto to provide electrical power to one or more auxiliary and/or ancillary devices (such as data van 114, paragraph 0045); and
said cabinet is sized to be positioned on a trailer (Fig. 4). 
While Morris discloses a motor control center supplied power and a cooling system, Morris does not explicitly disclose said motor control center utilizes said electrical power supplied thereto to provide electrical power to said cooling system.
However, Glass discloses said motor control center utilizes said electrical power supplied thereto to provide electrical power to said cooling system (paragraph 0117 -124: the auxiliary generator powers the cooling system).

Regarding claim 2: Morris discloses said cabinet comprises a plurality of interior compartments that segregate and isolate various components and/or systems from each other (as shown in Fig. 4B).
Regarding claim 4: Morris discloses said motor control center comprising one or more starters (206, paragraph 0051) and/or one or more feeders is disposed at least partially within an exterior surface of said cabinet.
Regarding claim 5: Morris discloses said drive assembly (104) comprises a motorized long, short, instantaneous trip unit switch/breaker (410), one or more rectifier assemblies, and one or more inverter assemblies (via VFDs, which have converters which comprises a rectifier and an inverter).
Regarding claim 6: Morris discloses said drive assembly comprises a variable frequency drive power converter (paragraph 0046).
Regarding claim 15: Morris discloses a method of utilizing a power provision system, comprising: providing the power provision system of claim 1 (on 104, Fig. 1) proximate an external motor (on 108); providing an input electrical power (102) to said power provision system; wherein: 
at least one said transformer steps down or steps up said input electrical power to a desired first voltage electrical power and transmits said first voltage electrical power to said drive assembly (paragraph 0044-0045); 

at least one said transformer steps down or steps up said input electrical power to a desired third voltage electrical power and transmits said third voltage electrical power to said lighting panel (paragraph 0044-0045: regarding these 3 previous limitation, as Morris discloses transformers and various output components, it is within routine skill in the art to step up/down the power to the desired voltage level as various components require different voltage levels to operate); and 
operating said power provision system to operate said external motor (as this is the purpose of the system); 
wherein: 
said first voltage electrical power is transmitted from said drive assembly to said external motor; 
said second voltage electrical power is transmitted from said motor control center to said cooling system; and 
said lighting panel is adapted and configured to transmit said third voltage electrical power to one or more auxiliary and/or ancillary devices (paragraphs 0044-0045).
Regarding claim 16: Morris discloses said power provision system is positioned on a trailer (such as 104).
Regarding claim 17: Morris discloses said external motor is a fracking process motor used to supply pressurized fluid in a downhole fracking operation (paragraph 0002).
Regarding claim 18: Morris discloses said cabinet comprises a plurality of interior compartments that segregate and isolate various components and/or systems from each other (as shown in Fig. 4B).
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Glass as applied to claims 2 and 15 above, and further in view of Davis (US 2019/0063341).
Regarding claim 3: Morris discloses interior compartments but does not explicitly disclose at least one said interior compartment is operable under positive pressure effected by a gas supplied thereto.
However, Davis discloses at least one said interior compartment is operable under positive pressure effected by a gas supplied thereto (paragraph 0070 – as the threshold is 1.5-3 times atmospheric pressure).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compartments of Morris to operate at pressure, as disclosed by Davis, in order to allow for more robust operation.
Regarding claim 20: Morris discloses interior compartments but does not explicitly disclose at least one said interior compartment is operable under positive pressure effected by a gas supplied thereto.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compartments of Morris to operate at pressure, as disclosed by Davis, in order to allow for more robust operation. 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris and Glass as applied to claims 2 and 15 above, and further in view of Nakano et al. (“Nakano”; US 2005/0160740).
Regarding claim 7: Morris discloses a cooling system but does not explicitly disclose said cooling system utilizes liquid cooling to cool at least an interior of a compartment that at least partially houses said drive assembly.
However, Nakano discloses said cooling system utilizes liquid cooling to cool at least an interior of a compartment that at least partially houses said drive assembly (Fig. 8, as 5 is a converter, which is part of the drive assembly).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling system of Morris to include the liquid cooling system of Nakano in order to better cool the components.
Regarding claim 19: Morris discloses a cooling system but does not explicitly disclose said cooling system utilizes liquid cooling to cool at least an interior of a compartment that at least partially houses said drive assembly.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling system of Morris to include the liquid cooling system of Nakano in order to better cool the components.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris and Glass as applied to claim 2 above, and further in view of Ellis (US 2019/0207416).
Regarding claim 8: Morris discloses said motor control center is contained within a compartment, but does not explicitly disclose the compartment having an IP66 rating.
However, Ellis discloses a compartment having a IP66 rating (paragraph 0047). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compartment of Morris to have an IP66 rating in order to protect the internal components (paragraph 0047).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, in view of Glass and Nakano.
Regarding claim 9: Morris discloses power provision system comprising: 
a cabinet (402, Fig. 4); 
one or more transformers (in 112, 106, Fig. 3, paragraphs 0044-0045); 
a drive assembly (104); 
a motor control center (Fig. 10);
a lighting panel (106); and 

one or more auxiliary and/or ancillary device (114);
wherein: 
said cabinet houses said one or more transformers, said drive assembly, said motor control center, said lighting panel and said cooling system (paragraph 0057); 
said cabinet comprises a plurality of interior compartments that segregate and isolate various components and/or systems from each other (as shown in Fig. 4B);
at least one said transformer accepts electrical power comprising an input voltage and steps down and/or steps up said input voltage to provide electrical power at desired voltages to said desired drive assembly, said motor control center, and said lighting panel (paragraph 0044-0045); 
said drive assembly utilizes said electrical power supplied thereto to provide electrical power to a motor (Fig. 12, paragraph 0097); 
said drive assembly (104) comprises a motorized long, short, instantaneous trip unit switch/breaker (410), one or more rectifier assemblies, and one or more inverter assemblies (via VFDs, which have converters which comprises a rectifier and an inverter);
said drive assembly comprises a variable frequency drive power converter (paragraph 0046);

said lighting panel is adapted and configured to utilize said electrical power supplied thereto to provide electrical power to said one or more auxiliary and/or ancillary devices (such as data van 114, paragraph 0045); and
said cabinet is sized to be positioned on a trailer (Fig. 4).
While Morris discloses a motor control center supplied power and a cooling system, Morris does not explicitly disclose said motor control center utilizes said electrical power supplied thereto to provide electrical power to said cooling system, and said cooling system comprises: one or more cooling pumps; a fluid supply manifold, a fluid return manifold, one or more cooling fans, one or more radiators; and a coolant reservoir.
However, Glass discloses said motor control center utilizes said electrical power supplied thereto to provide electrical power to said cooling system (paragraph 0117 -124: the auxiliary generator powers the cooling system).
And, Nakano discloses said cooling system comprises: 
one or more cooling pumps (110, Fig. 8); 
a fluid supply manifold (112 leaving 111), 
a fluid return manifold (112 leading to 111), 
one or more cooling fans (4),
one or more radiators (3); and 
a coolant reservoir (111).

Regarding claim 10: Morris discloses a cooling system but does not explicitly disclose said cooling system utilizes liquid cooling to cool at least an interior of a compartment that at least partially houses said drive assembly.
However, Nakano discloses said cooling system utilizes liquid cooling to cool at least an interior of a compartment that at least partially houses said drive assembly (Fig. 8, as 5 is a converter, which is part of the drive assembly).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling system of Morris to include the liquid cooling system of Nakano in order to better cool the components.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, Glass, and Nakano as applied to claim 10 above, and further in view of Davis.
Regarding claim 11: Morris discloses interior compartments but does not explicitly disclose at least one said interior compartment is operable under positive pressure effected by a gas supplied thereto.
However, Davis discloses at least one said interior compartment is operable under positive pressure effected by a gas supplied thereto (paragraph 0070 – as the threshold is 1.5-3 times atmospheric pressure).

Regarding claim 12: Morris discloses said drive assembly (104) comprises a motorized long, short, instantaneous trip unit switch/breaker (410), one or more rectifier assemblies, and one or more inverter assemblies (via VFDs, which have converters which comprises a rectifier and an inverter).
Regarding claim 13: Morris said drive assembly comprises a variable frequency drive power converter (paragraph 0046).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morris, Glass, Nakano and Davis as applied to claim 13 above, and further in view of Ellis.
Regarding claim 14: Morris discloses said motor control center is contained within a compartment, but does not explicitly disclose the compartment having an IP66 rating.
However, Ellis discloses a compartment having a IP66 rating (paragraph 0047). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the compartment of Morris to have an IP66 rating in order to protect the internal components (paragraph 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN GUGGER/Primary Examiner, Art Unit 2832